Citation Nr: 1519739	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  14-42 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death.

2.  Entitlement to death pension benefits based on a need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from September 1942 to October 1945.  The Veteran died in January 2013, and the appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant resides within the jurisdiction of the RO in Roanoke, Virginia.  

The appellant was scheduled for a Board hearing in March 2015, but prior to the hearing the Board received a proper notice of withdrawal from the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2013.  His death certificate lists the immediate cause of death as respiratory failure and rectal bleeding.  No other significant conditions contributing to his death were listed.   

2.  At the time of the Veteran's death, he was service-connected for bilateral otosclerosis (auditory disability) and assigned a 40 percent rating.

3.  The preponderance of the evidence establishes that no service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

4.  The appellant's countable income exceeds the maximum countable income allowable for death pension benefits based on a need for regular aid and attendance.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).

2.  The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's claims; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 


Entitlement to Service Connection for Cause of Death

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in January 2013.  His death certificate lists the immediate cause of death as respiratory failure and rectal bleeding.  It does not list any other significant conditions contributing to his death.  At the time of his death, the Veteran had one service-connected disability (bilateral otosclerosis rated as 40 percent disabling).  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

There is no evidence in the record that the Veteran's death was caused by any of the conditions listed on his death certificate.  The appellant has not submitted any lay statements indicating that she believed it was possible the Veteran's hearing disability could have contributed to his causes of death.  Furthermore, there is no medical proof within the Veteran's claims file linking his hearing loss to either of those conditions that caused his death.  Therefore, even though the Veteran was service-connected for hearing loss, the Board lacks sufficient evidence to find that it caused or contributed to his cause of death.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss did not cause or substantially or materially contribute the Veteran's death for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Death Pension Benefits

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, who was married to him and cared for him for nearly 70 years, she is entitled to death pension benefits.  Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d) (2).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502 , 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension. 

In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272.

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).

The appellant has identified SSA and civil service retirement as her only sources of income, which are counted for VA purposes.  Her SSA benefits substantially exceed the maximum amount of VA death pension to which she could be entitled.  For example, SSA informed VA that beginning in August 2013 her monthly SSA benefit was $610.90, which amounts to $7,330.80 per year.  The appellant also receives civil service benefits in the amount of $917 per month, which totals $11,004 per year.  Her total income per year is $18,334.80.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse receiving aid and attendance without dependents for the year 2013 is $13,563 per year, or about $1,130.25 per month.  

Recurring monthly expenses of $104.90 for Medicare Part B premiums and health insurance payments of $186.14, which equal annual recurring medical expenses of $3,492, were also considered as deductions in calculating the appellant's yearly income.  Accordingly, her yearly income total for 2013 was $14,842.  As can be seen, the sum of her SSA and civil service retirement benefits per year after the appropriate deductions are made still exceeds the maximum annual pension rate by $1,279.

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed five percent of the MAPR in this case (or $424), and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses.  The appellant submitted prescription receipts for the year 2013 that amounted to $668; however, only $244 of that amount may be deducted from her income.  Thus, the appellant's total yearly income equals $14,598, which still exceeds the maximum annual pension rate by $1,035.

Moreover, because medical expenses are deducted from the appellant's income, in order for her to be entitled to any pension on this basis, paid medical expenses must be greater than the break-even point, i.e., the difference between her income and the "maximum rate," and even then she would only get paid the amount over that.  Accordingly, based on the above information, her out-of-pocket medical expenses (including Medicare and other health insurance premiums) would have to exceed $1,035 (including the $424 "deductible"), just to receive a single dollar of VA death pension. 

Unfortunately, this differential can be expected to continue, because the maximum rate of death pension is adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  The most likely situation in which the appellant would ever be entitled to death pension, given the continuation of her SSA benefits, would be due to a significant increase in her paid, out-of-pocket medical expenses or a decrease in her income.  She is free to reopen her claim in any of these circumstances. 

As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits.  Although the Board finds the appellant's statements and testimony concerning the hardships that she endured due to the Veteran's health problems over the years to be credible, they are not a basis to grant the claim.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Based on the evidence of record, the appellant's income is substantially above the maximum allowable for death pension benefit purposes.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In May 2013, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to service connection for cause of death and for death pension benefits required including that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  Any deficiency in the notice was nonprejudicial because the appellant was provided notice of the missing elements and subsequent adjudication.  Specifically, in the February 2014 notice of decision, she was informed that her Social Security Administration (SSA) income had been counted.  This amount had been reduced by allowable medical expenses, which were reflected by her Medicare premiums, but still exceeded the maximum death pension rate.  She was informed that only medical expenses that exceed $424 per year could be excluded from income, which represents the medical expense deductible for a surviving spouse with no dependents.  She was provided with an Eligibility Verification Report form and a Medical Expense Report form and was told that, if her circumstances changed, she could re-file her claim.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the defects in the notice given to the appellate relating to the death pension claim are not prejudicial and that the VCAA notice requirements have been satisfied.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the 
development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


